DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 10–20 have been canceled.  As such, the claims are no longer under consideration and any rejections or objections to the canceled claims have been withdrawn as moot.  Claims 1–9 are currently pending.  
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed 7/18/2022, with respect to the rejection(s) of claim(s) 1–9 under double patenting and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 101 and 112 based on applicant’s amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–9 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, natural phenomenon, or abstract idea) without significantly more without significantly more. 
The claims recite a judicial exception including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes). This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. 
Regarding independent claim 1, the claim is directed to a medical information processing apparatus comprising processing circuitry configured to perform operations.  As such, the claimed subject matter falls within the four statutory categories of patent subject matter identified by 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Accordingly, the claim is reviewed as to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).  MPEP § 2106.04(a).
Claim 1 recites “judge, based on the type information of the two types of clinical data, whether or not display directions of the two types of clinical data match each other”, and “match, in accordance with a judgement result, the display directions of a long axis direction of the two graphs corresponding to the two types of clinical data with each other.”  Merely making a judgement to display data based on whether two types of clinical data match each other, and further matching the display direction of two graphs corresponding to two types of data, where the are at most mathematical concepts or certain methods of organizing human activity, if not merely a mental process, such as an evaluation or judgment that can be performed in the human mind.  Such mathematical relationships and calculations or such mental processes constitute patent-ineligible abstract ideas.  The claim further recites “display the two graphs with the same display direction on the long axis direction, the long axis direction of the two graphs corresponding to the long axis direction of the blood vessel.”  Again, the limitations recites merely organizing data as a chart or graph, that amounts to at most mathematical relationships or mental processes that occur in the human mind with the aid of paper and pencil.  Accordingly, the limitations recite a patent-ineligible abstract idea.  
Next, we analyze whether claim 1 recites additional elements that individually or in combination integrate the judicial exception into a practical application.  The MPEP identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  MPEP § 2106.05(a).  Claim 1 recites “acquire two types of clinical data obtained by measurement or analysis on a blood vessel a subject, the two types of clinical data being obtained at a plurality of positions in a long axis direction of the blood vessel, respectively” and “acquire type information of the two types of clinical data.”   These limitations, however, merely recites insignificant pre-solution activity:  
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.
MPEP § 2106.05(g).  
	Claim 1 further recites “processing circuitry [to perform recited steps] . . . and cause a display to display the two graphs with the same display direction on the long axis direction.”  , The limitations at most merely recite use of a generic computer component that amounts to mere instructions to implement the abstract idea on a computer, and therefore is not sufficient to make the claim patent eligible (see e.g. MPEP 2106.04(a)(2)  - claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.)    As such, the limitations are not directed to an improvement in the function of a computer or to any other technology or technical field.  Nor does claim 1 add any other meaningful limitations for the purposes of the analysis under Section 101.  Accordingly, the claim does not integrate the recited abstract ideas into a practical application to direct the claim to eligible subject matter.
	Furthermore, claim 1 does not add any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  Appellant’s Specification provides a laundry list of generic computer components as the computer circuitry for automating the abstract idea (see Spec. 40–41, describing generic computer components for storing and executing computer instructions).  At most, the computer elements are utilized for merely automating an otherwise abstract idea. Accordingly, the claim is not directed to patent eligible subject matter under 35 U.S.C. 101.  
Regarding dependent claim 2, the claim is merely directed to an additional step of data gathering and analyzing without any additional technological improvement or integration of the abstract idea into a practical application (i.e. obtaining data by analyzing an image, recited at a generic high level without any corresponding technological improvement).  Accordingly, the claim is rejected based on the same reasons as set forth above for claim 1.  
Regarding dependent claim 3, the claim is merely directed to an additional step of data gathering and analyzing without any additional technological improvement or integration of the abstract idea into a practical application (i.e. obtaining data by measurement).  Accordingly, the claim is rejected based on the same reasons as set forth above for claim 1.  
Regarding dependent claim 4, the claim is merely directed to an additional mathematical relationship or mental process that occurs in the human mind with the aid of paper and pencil without any additional technological improvement or integration of the abstract idea into a practical application (i.e. matching and scaling of data).  Accordingly, the claim is rejected based on the same reasons as set forth above for claim 1.  
Regarding dependent claim 5, the claim is merely categorizing data types or additional mathematical relationship of data without significantly more (i.e. attaching type information of clinical data).  Accordingly, the claim is rejected based on the same reasons as set forth above for claim 1.  
Regarding dependent claim 6, the claim is merely categorizing data types or additional mathematical relationship of data without significantly more (i.e. specifying type information of clinical data).  Accordingly, the claim is rejected based on the same reasons as set forth above for claim 1.  
Regarding dependent claim 7, the claim is merely directed to an additional mathematical relationship or association of data,  mental process that occurs in the human mind with the aid of paper and pencil, or merely a mental process such as an evaluation or judgment that can be performed in the human mind, without any additional technological improvement or integration of the abstract idea into a practical application (i.e. determining the display direction to match based on information about an operator).  Accordingly, the claim is rejected based on the same reasons as set forth above for claim 1.  
Regarding independent claim 8, the claim is merely directed to a “system” as opposed to an “apparatus” as in claim 1, but otherwise includes the same limitations directed to processing circuitry configured to perform the operations as recited in claim 1.  Directing the claim to a system as opposed to an apparatus does not alter the claim to add any element or combination of elements that integrate the judicial exception into a practical application or provide significantly more than the abstract idea itself as explained for the rejection of claim 1 set forth above.  As such, the claim is directed to ineligible subject matter for the same reasons as claim 1 set forth above.  
Regarding independent claim 9, the claim is merely directed to a “method” performing the same steps as recited in the apparatus of claim 1, and in fact removes any use of a computer at all.  As such, the claim is directed to ineligible subject matter for at least the same reasons as claim 1 set forth above, and moreover does not provide any additional limitations that even require use of a generic computer component.  As such, the claim is directed to ineligible subject matter under 35 U.S.C. 101.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-–9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “measurement or analysis on a blood vessel a subject” in line 8 of the filed amendments to the claim, which is indefinite as to the intended meaning of the limitation.  The term “a blood vessel a subject” is unclear and indefinite, having no explicit definition in the specification nor in the field of art, rendering the scope of the claim indefinite.  
Claims 2-7 depend from claim 1 and therefore incorporate the same indefinite language as recited in claim 1.  
Regarding claim 8, the claim recites “measurement or analysis on a blood vessel a subject” in lines 7–8 of the filed amendments to the claim, which is indefinite as to the intended meaning of the limitation.  The term “a blood vessel a subject” is unclear and indefinite, having no explicit definition in the specification nor in the field of art, rendering the scope of the claim indefinite.  
Regarding claim 9, the claim recites “measurement or analysis on a blood vessel a subject” in lines 7–8 of the filed amendments to the claim, which is indefinite as to the intended meaning of the limitation.  The term “a blood vessel a subject” is unclear and indefinite, having no explicit definition in the specification nor in the field of art, rendering the scope of the claim indefinite.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616